MEMORANDUM **
Sukhmit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing an appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence claims for withholding of removal and CAT relief. Lanza v. Ashcroft, 389 F.3d 917, 933, 936 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s determination that Singh failed to timely file his asylum application because the underlying facts are disputed. Cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per curiam).
*372With respect to withholding of removal, substantial evidence supports the IJ’s denial based on her finding that Singh may relocate to Bombay. See 8 C.F.R. § 208.16(b)(3); see also Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999, 1001 n. 5 (9th Cir.2003).
Substantial evidence also supports the agency’s denial of CAT relief because Singh failed to establish that internal relocation is not possible. See 8 C.F.R. § 208.16(c)(3)(ii).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.